Citation Nr: 9935939	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-34 069A	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 1997 decision of the Board of 
Veterans' Appeals (Board) denying entitlement to extension of 
a temporary total convalescent rating beyond June 1, 1994, 
under 38 C.F.R. § 4.30 should be revised or reversed on the 
grounds of clear and unmistakable error.

2.  Whether an October 1997 decision of the Board denying 
entitlement to extension of a temporary total convalescent 
rating beyond March 1, 1995, under 38 C.F.R. § 4.30 should be 
revised or reversed on the grounds of clear and unmistakable 
error.

3.  Whether an October 1997 decision of the Board denying 
entitlement to an evaluation in excess of 30 percent for 
service-connected left shoulder dislocation and stabilization 
should be revised or reversed on the grounds of clear and 
unmistakable error.

4.  Whether an October 1997 decision of the Board denying 
entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability should be revised or reversed on the grounds of 
clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 motion from the veteran for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of an October 1997 decision of the Board which 
denied the above-noted claims.


FINDINGS OF FACT

1.  In an October 1997 decision, the Board denied entitlement 
to extension of a temporary total convalescent rating beyond 
June 1, 1994, under 38 C.F.R. § 4.30; entitlement to 
extension of a temporary total convalescent rating beyond 
March 1, 1995, under 38 C.F.R. § 4.30; entitlement to an 
evaluation in excess of 30 percent for a left shoulder 
disability; and entitlement to a total rating based on 
individual unemployability due to the veteran's 
service-connected disability.

2.  In a February 1998 motion for revision or reversal of the 
Board's October 1997 decision, the veteran does not allege 
that any of the laws or regulations extant at the time were 
incorrectly applied by the Board.

3.  In the February 1998 motion, the veteran alleges CUE as 
to how the facts were weighed or evaluated at the time of the 
October 1997 Board decision.

4.  In the February 1998 motion, the veteran alleges CUE in 
certain documents that were in the record at the time of the 
October 1997 Board decision rather than alleging CUE in the 
findings and conclusions that the October 1997 Board derived 
from those documents.


CONCLUSION OF LAW

The allegations advanced in the veteran's February 1998 
motion for revision or reversal of the Board's October 1997 
decision based on CUE either do not meet the pleading 
requirements to "set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision" or, at best, express no more than 
"[a] disagreement with how the facts were weighed or 
evaluated" by the October 1997 Board.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403(d)(3), 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In an October 21, 1997, decision, the Board denied 
entitlement to extension of a temporary total convalescent 
rating beyond June 1, 1994, under 38 C.F.R. § 4.30; 
entitlement to extension of a temporary total convalescent 
rating beyond March 1, 1995, under 38 C.F.R. § 4.30; 
entitlement to an evaluation in excess of 30 percent for a 
left shoulder disability; and entitlement to a total rating 
based on individual unemployability due to the veteran's 
service-connected disability.  

In February 1998, the veteran filed a motion for 
reconsideration of the October 1997 Board decision.  He 
claimed that VA was taking the orthopedic doctors' side or 
"account of everything," and that his medical records 
showed inconsistencies.  He stated that the orthopedic 
doctors did not provide details and information properly in 
his medical records.  He was reportedly first seen by student 
doctors who only asked questions and did not take notes.  He 
did not see doctors more than four or five times, and they 
did not participate in the examinations by the student 
doctors.  The veteran stated that the doctors were present 
and signed consultation sheets prepared by the student 
doctors, but did not actually examine him.  He also 
reportedly received "harsh treatments" from the VA doctors.  
He stated that his treatment records did not reflect what was 
happening to him at the examinations, and things were written 
in his file that were not performed.  The doctors then 
reportedly provided written statements to correct the 
information in the file.  It was the veteran's contention 
that the VA doctors were not honest, and that they told him 
that their written statements would prove his claim; however, 
VA rejected these statements.  The veteran further stated 
that the medical evidence of record supported his claims, but 
was overlooked.  He stated that he was entitled to a "higher 
rating," and that medical records were in VA's possession 
supporting this fact.    

The veteran's motion for reconsideration was denied by the 
Board in February 1998 and he was notified that his statement 
was being construed as a request for revision of the October 
1997 Board decision on the grounds of CUE.  In April 1999, 
the Board notified the veteran that, despite the February 
1998 letter, it would not consider his motion for 
reconsideration as a motion for CUE unless he informed VA 
within 60 days that he wanted it to be construed as a motion 
for CUE.  The veteran was provided a copy of the final CUE 
regulations.  He thereafter replied in June 1999 that he 
wished the Board to continue with his CUE motion.  In August 
1999, the Board forwarded a copy of the veteran's CUE motion 
to his representative, and provided an opportunity to file a 
response.  After review of the claims folder, in September 
1999 the representative responded that he had no further 
comments or contentions. 

In October 1999, the veteran forwarded, through a United 
States Congressman, documentary evidence consisting of the 
following: a May 1997 article on fatigue as a symptom of 
post-polio syndrome; a January 1998 letter from A.C. Higgins, 
M.D., regarding the appellant's symptoms of post-polio 
syndrome; an excerpt from a June 1997 publication about 
polio; duplicate medical records dated from 1986 to 1996.  In 
the veteran's accompanying letter, he stated his contentions 
that rehabilitation exercises are making his arm weaker, that 
VA doctors knew that rehabilitation exercises would weaken 
his arm and they still had him do them, and that he was not 
getting good medical care from VA doctors.


II.  Legal analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
U.S. Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals).  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence which might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d).  
In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b).  A clear and unmistakable error 
motion is not an appeal and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1400.  Additionally, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of clear 
and unmistakable error in Board decisions.  38 C.F.R. 
§ 20.1400(b).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

In his motion, the veteran asserted that VA took the 
orthopedic doctors' side or "account of everything," that 
VA doctors provided written statements to prove his claims 
that were rejected by VA, and that the medical evidence of 
record supported his claims, but was overlooked.  The veteran 
essentially disagrees with how the Board weighed or evaluated 
the facts.  Such contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  See 
38 C.F.R. §§ 20.1403(d)(3) (1999).

The veteran also alleges that there were inconsistencies in 
his medical records, and that VA examiners did not record 
details and information properly.  The veteran's arguments 
are not directed at the October 1997 Board decision but 
rather at the items of evidence on which the October 1997 
Board decision was predicated.  In other words, he alleges 
CUE in the documents in the record rather than alleging CUE 
in the findings and conclusions that the October 1997 Board 
derived from those documents.  In this regard, the motion 
fails to "set forth clearly and specifically the alleged 
[CUE], or errors, of fact or law in the Board 
decision . . ." as required by section 20.1404(b) of the 
regulations.  38 C.F.R. § 20.1404(b) (1999).

In addition, the motion contains only allegations of errors 
of "fact" rather than of law because the veteran does not 
argue or allege that any statutory or regulatory provision 
extant at the time of the October 1997 decision was 
incorrectly applied by the Board.  38 C.F.R. § 20.1403(a) 
(1999).  The veteran alleges errors of "fact" by asserting 
that the evidence itself was incorrect or erroneous.  Casting 
these assertions in a light most favorable to the veteran's 
motion for revision based on CUE in the October 1997 Board 
decision with consideration of the definition of CUE in VA 
regulations, the veteran seems to allege that "the correct 
facts, as they were known at the time, were not before the 
Board" in 1997.  38 C.F.R. § 20.1403(a) (1999).  

Nevertheless, in support of his argument that the correct 
facts were not before the October 1997 Board, the veteran 
merely alleges that the facts that were before the Board -- 
as shown by the evidence of record at the time -- were 
erroneous.  His contentions represent primarily a 
disagreement with information recorded by the VA examiners 
and the way he was examined, and, by extension, the October 
1997 Board's weighing and evaluating of the facts, and such a 
disagreement is not CUE.  38 C.F.R. § 20.1403(d)(3) (1999).  
Further, the Board concludes that these allegations of error 
are too non-specific to meet the regulatory pleading 
requirements for a motion for CUE in a prior Board decision.  
38 C.F.R. § 20.1404(b) (1999) (noting that general, 
non-specific allegations of error are insufficient to satisfy 
the requirement that the motion "set forth clearly and 
specifically the alleged [CUE], or error, of fact or law in 
the Board decision . . . .").

The evidence submitted by the veteran through his congressman 
in October 1999 consist of duplicates of evidence before the 
Board in 1997, and articles and doctor's reports dated and/or 
submitted subsequent to the Board decision.  Submitting 
evidence previously considered does not advance his claim of 
clear and unmistakable error.  Submitting evidence that did 
not come into existence until after the 1997 Board decision 
cannot support a claim of clear and unmistakable error, in 
that it does not tend to show that the correct facts, as they 
were known at the time, were not before the Board in 1997.  
The articles or excerpts from articles submitted do not 
provide any specific basis for finding clear and unmistakable 
error in the October 1997 Board decision.  They do not tend 
to show that the correct facts, as they were known at the 
time, were not before the Board.  Nor do they illustrate any 
error in application of the law.  At most, they seem to be 
offered in support of the veteran's contentions that his VA 
doctors did not follow a proper course of treatment for his 
condition.  Such a contention does not support a claim of 
clear and unmistakable error in the Board's decision.  A 
disagreement with the course of treatment offered by a VA 
medical facility or care provider does not amount to an 
allegation of error in a prior Board decision such that, had 
the error not been made, the result of the Board decision 
would have been manifestly different.

Because the allegations advanced in the veteran's February 
1998 motion either do not meet the pleading requirements to 
"set forth clearly and specifically the alleged [CUE], or 
errors, of fact or law in the Board decision" or because, at 
best, the allegations in the motion express no more than 
"[a] disagreement with how the facts were weighed or 
evaluated", the February 1998 motion for revision or 
reversal of the Board's October 1997 decision based on CUE 
must be denied.  38 C.F.R. §§ 20.1403(d)(3), 20.1404(b) 
(1999).



ORDER

The February 1998 motion for revision or reversal of an 
October 1997 decision of the Board of Veterans' Appeals 
denying entitlement to extension of a temporary total 
convalescent rating beyond June 1, 1994, under 38 C.F.R. § 
4.30; entitlement to extension of a temporary total 
convalescent rating beyond March 1, 1995, under 38 C.F.R. § 
4.30; entitlement to an evaluation in excess of 30 percent 
for service-connected left shoulder dislocation and 
stabilization; and entitlement to a total rating based on 
individual unemployability due to the veteran's 
service-connected disability is denied.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 


